347 S.W.3d 172 (2011)
MISSOURI LAND, DEVELOPMENT I, LLC, Appellant,
v.
RALEIGH PROPERTIES, INC., et al, Respondents.
No. ED 94900.
Missouri Court of Appeals, Eastern District, Division Five.
August 30, 2011.
*173 Garry Seltzer, Kevin Seltzer, St. Louis, MO, for appellant.
Martin W. Blanchard, Michael C. Schroer, St. Louis, MO, for respondents.
Before: GARY M. GAERTNER, JR., P.J., and MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Appellant, Missouri Land Development I, LLC, appeals from the trial court's grant of respondents' motion for summary judgment in this action involving a mechanic's lien filed by appellant. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).[1]
NOTES
[1]  Respondents' motion to dismiss the appeal is denied.